DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on August 09th, 2021 has been acknowledged.  By this amendment, claims 1, 4, 6, 9, 11-13, and 17 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 6, 11, 13, and 19 are in independent form.  Applicant’s amendment to the title has been accepted.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuang et al. (U.S. Pub. 2015/0108644).
In re claim 1, Kuang discloses a semiconductor device comprising:
a first adsorption layer 118 (see paragraph [0015] and fig. 11), a first bonding layer 120 (see paragraph [0015] and fig. 11), a second bonding layer 220 (see paragraph [0025] and fig. 11), and a second adsorption layer 218 stacked on a first substrate 102 (see paragraph [0025] and fig. 11); a first insulating interlayer 116 between the first substrate 

    PNG
    media_image1.png
    734
    959
    media_image1.png
    Greyscale

	In re claim 9, as applied to claim 1 above, Kuang discloses wherein the first insulating interlayer 116 is formed of an oxide material (silicon oxide) not included in the low-k dielectric material forming the first adsorption layer (see paragraph [0015] and fig. 11).
	In re claim 12, as applied to claim 1 above, Kuang discloses wherein the conductive pattern structure 128, 228 at least partially penetrating into each of the first 116 and second 216 insulating interlayers, and wherein the conductive pattern 128, 228 forms a continuous structure between the first adsorptions layer 118 and the first 
	In re claim 13, Kuang discloses a semiconductor device, comprising: a first insulating interlayer 116 (see paragraphs [0010], [0015] and fig. 11), a first adsorption layer 118 (see paragraph [0015] and fig. 11) and a first bonding layer 120 stacked on a substrate 102 (see paragraph [0015] and fig. 11); a first conductive pattern 128 penetrating the first insulating interlayer 116, the first adsorption layer 118 and the first bonding layer 120 (see paragraph [0019] and fig. 11); a second bonding layer 220, a second adsorption layer 218 and a second insulating interlayer 216 which are stacked on the first bonding layer 120: and a second conductive pattern 228 penetrating the second bonding layer 216, the second adsorption layer 218 and the second insulating interlayer 216 (see paragraph [0025] and fig. 11), wherein the first 120 and second 220 bonding layers are in contact with each other (see paragraphs [0015], [0025] and fig. 11), and the first 128 and second 228 conductive patterns are in contact with each other (see fig. 11), and wherein each of the first 118 and second 218 adsorption layers comprises a low-k dielectric material (see paragraph [0016]), and wherein the first insulating interlayer 116 (made of an-doped silicate glass/silicon oxide) has a material composition different from the first adsorption layer 118 (made of a carbon-containing dielectric) (see paragraph [0016] and fig. 11).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 3, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (U.S. Pub. 2015/0108644) in view of Leduc (U.S. Pub. 2013/0252399).
In re claims 2 and 14, as applied to claims 1 and 13 above, respectively, Kuang discloses wherein the low-k dielectric material may comprises a porous dielectric layer (carbon-containing dielectric) (see paragraph [0015])  but is silent to  wherein the low-k dielectric material comprises at least one selected from the group consisting of SiOF (fluorous silica gel; FSG), SiCOH, hydrogen silsesquioxane (HSQ), methyl silsesquioxane (MSQ), poly(arvlene ether)(PAE), polyimide, parylene-N, parylene-F, Teflon(polytetrafluoroethlene; PTFE), amorphous carbon, amorphous fluorocarbon, porous SiCOH, porous MSQ, and porous PAE.
However, Leduc discloses a semiconductor device comprising: a first adsorption layer 104 (see paragraph [0071] and fig. 1A), a first bonding layer 106 (see paragraph [0078] and fig. 1A), a second bonding layer 206 (see paragraph [0080] and fig. 1B), and a second adsorption layer 204 stacked on a first substrate 102 (see paragraph [0080] and fig. 1B); and a conductive pattern structure 108, 208 penetrating through the first adsorption layer 104, the first bonding layer 106, the second bonding layer 206 and the second adsorption layer 204 (see paragraph [0087] and fig. 2B), wherein the first 106 and second 206 bonding layers are in contact with each other (see paragraph [0087] and fig. 2B), and wherein each of the first 104 and second 204 adsorption layers includes a low-K dielectric material (see paragraphs [0075], [0080] and fig. 2B, note that, Leduc discloses that the first adsorption layer 102 and the second adsorption layer 

    PNG
    media_image2.png
    450
    902
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Kuang with the technique as taught by Leduc in order to have the low-k dielectric material to comprises SiOCH since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claims 3 and 15, as applied to claims 1 and 13 above, respectively, Kuang in combination with Leduc discloses wherein each of the first and second bonding 2) (see paragraph [0079] of Leduc).
In re claim 5, as applied to claim 3 above, Kuang in combination with Leduc discloses wherein each of the first and second bonding layers comprises silicon oxide (SiO2), and has a thickness of about 1000A or less (see paragraph [0039] of Leduc, note that, Leduc discloses that the thickness of each of the first bonding layer and the second bonding layer is less than 50 nm (500 Å).  Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the thicknesses of each of the first and second bonding layers to be about 1000Å or less in the semiconductor device of Kuang since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
Claims 4, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (U.S. Pub. 2015/0108644).
In re claim 4, as applied to claim 1 above, Kuang discloses providing the first adsorption layer 118 (see paragraph [0015] and fig. 11), bonding a first bonding layer 120 (see paragraph [0015] and fig. 11) and a second bonding layer 220 (see paragraph [0025] and fig. 11), and providing the second adsorption layer 218 on a first substrate 102 (see paragraph [0025] and fig. 11); and a conductive pattern structure 128, 228 penetrating the first insulating interlayer 116, the first adsorption layer 118, the first bonding layer 120, the second bonding layer 220, the second adsorption layer 218, and the second insulating interlayer 216 (see paragraphs [0019], [0025] and fig. 11), 
Kuang is silent to wherein the first and second adsorption layers comprises a gas generated from bonding the first and second bonding layers to each other and forming the conductive pattern.
However, with respect to the limitation “a gas generated from bonding the first and second bonding layers to each other and forming the conductive pattern", it is respectfully submitted that in the instant case, it is with reasonable expectation to predict that the semiconductor device as taught by Kuang is capable of generating a gas from bonding the first and second bonding layers to each other and forming the conductive pattern because a comparison of the claimed invention with said prior art references reveals that both devices are apparently structurally identical are being treated in a same manner and thus capable of generating the same properties.  Because it is reasonable to predict that the device and technique as taught by said prior art references is capable of performing an equivalent function and thus obtaining a same properties to that as recited in claim 4, the burden shifts to Applicant to come forward with evidence showing that the device as taught by the prior art references despite reasonable, structural equivalence is inherently not capable of performing said claimed functions or generating said claimed properties (See MPEP § 2114).  Note that, the court has held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be 
In re claim 10, as applied to claim 9 above, Kuang are silent to wherein each of the first and second adsorption layers has a thickness smaller than that of each of the first and second insulating interlayers. 
However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the thickness of each of the first and second adsorption layers to have a thickness that is smaller than that of each of the first and second insulating interlayers during routine experimentation to obtain optimum result since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 17, as applied to claim 13 above, Kuang discloses wherein the first insulating interlayer 116 is  between the substrate 102 and the first adsorption layer 118; and the second insulating interlayer 216 is on the second adsorption layer 218 (see paragraphs [0015], [0025], [0026] and fig. 11).  However, Kuang is silent to wherein each of the first and second adsorption layers has a thickness smaller than that of each of the first and second insulating interlayers.
In re Aller, 105 USPQ 233, 235.
Claims 7, 8, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (U.S. Pub. 2015/0108644) in view of Hong et al. (U.S. Pub. 2016/0155862).
In re claim 7, as applied to claim 1 above, Kuang is silent to wherein the semiconductor device further comprising a first diffusion barrier layer under the first adsorption layer; and a second diffusion barrier layer on the second adsorption layer.
However, Hong discloses a semiconductor device comprising: a first adsorption layer 130 (see paragraph [0053] and fig. 13), a first bonding layer 180 (see paragraph [0069] and fig. 13), a second bonding layer 280 (see paragraph [0090] and fig. 13), and a second adsorption layer 230 stacked on a first substrate 100 (see paragraph [0086] and fig. 13); and a conductive pattern structure 162, 262 penetrating through the first adsorption layer 130, the first bonding layer 180, the second bonding layer 280 and the second adsorption layer 230 (see paragraph [0093] and fig. 13), wherein the first 180 and second 280 bonding layers are in contact with each other (see fig. 13), and wherein 

    PNG
    media_image3.png
    732
    890
    media_image3.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Kuang with the technique as taught by Hong in order to enable a first diffusion barrier layer under the first adsorption layer; and a second diffusion barrier layer on the second adsorption layer in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 8, as applied to claim 7 above, Kuang in combination with Hong discloses wherein a density of each of the first and second diffusion barrier layers is higher than that of each of the first and second bonding layers (see paragraph [0089] of Hong).
In re claim 16, as applied to claim 13 above, Kuang is silent to wherein the semiconductor device further comprising a first diffusion barrier layer under the first adsorption layer; and a second diffusion barrier layer on the second adsorption layer, wherein a density of each of the first and second diffusion barrier layers is higher than that of each of the first and second bonding layers.
However, Hong discloses a semiconductor device comprising: a first adsorption layer 130 (see paragraph [0053] and fig. 13), a first bonding layer 180 (see paragraph [0069] and fig. 13), a second bonding layer 280 (see paragraph [0090] and fig. 13), and a second adsorption layer 230 stacked on a first substrate 100 (see paragraph [0086] and fig. 13); and a conductive pattern structure 162, 262 penetrating through the first adsorption layer 130, the first bonding layer 180, the second bonding layer 280 and the second adsorption layer 230 (see paragraph [0093] and fig. 13), wherein the first 180 and second 280 bonding layers are in contact with each other (see fig. 13), and wherein each of the first 130 and second 230 adsorption layers includes a low-K dielectric material (see paragraphs [0060], [0086] and fig. 13), wherein the semiconductor device further comprising: a first diffusion barrier layer 120/142 under the first adsorption layer 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Kuang with the technique as taught by Hong in order to enable a first diffusion barrier layer under the first adsorption layer; and a second diffusion barrier layer on the second adsorption layer, wherein a density of each of the first and second diffusion barrier layers is higher than that of each of the first and second bonding layers in the semiconductor device of Kuang to be formed because in doing so substances from the first and second adsorption layers can be prevented from being diffuse into the first and second insulating interlayers.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 18, as applied to claim 13 above, Kuang in combination with Hong discloses wherein an upper surface of the first conductive pattern 162 contacts a lower surface of the second conductive pattern 262 and a lower surface of the second boding layer 280 (see paragraph [0065] and fig. 13 of Hong).
				           Allowable Subject Matter
Claims 6, 11, 19, and 20 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance
It is determined that the prior art of record does not teach “wherein each of the first and second adsorption layers comprises at least one air gap penetrating 
Claim 20 is also allowed as being directly dependent of the allowed independent base claim 19.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-10, and 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang et al.		U.S. Patent 9,520,361	Dec. 13, 2016.
Baudin et al.		U.S. Patent 10,020,283	Jul. 10, 2018.
Lu et al.		U.S. Patent 9,793,243	Oct. 17, 2017.
Ashidate et al.	U.S. Patent 10,090,351	Oct. 2, 2018.
Kabe e tal.		U.S. Patent 10,068,876	Sep. 4, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892